United States Court of Appeals,

                         Eleventh Circuit.

                           No. 93-9345.

             Robin Joy SHAHAR, Plaintiff-Appellant,

                                v.

 Michael J. BOWERS, Individually and in his official capacity as
Attorney General of the State of Georgia, Defendant-Appellee.

                          March 8, 1996.

Appeal from the United States District Court for the Northern
District of Georgia (No. 1:91-cv-2397-RCF), Richard C. Freeman,
Judge.

 ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC

   (Opinion December 20, 1995, 11th Cir., 1995, 70 F.3d 1218)

Before TJOFLAT, Chief Judge, and KRAVITCH, HATCHETT, ANDERSON,
EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit
Judges.*

     BY THE COURT:

     A member of this court in active service having requested a

poll on the suggestion for rehearing en banc and a majority of the

judges in this court in active service having voted in favor of

granting a rehearing en banc,

     IT IS ORDERED that the above cause shall be reheard by this

court en banc.   The previous panel's opinion is hereby VACATED.




     *
      Senior U.S. Circuit Judge John C. Godbold has elected to
participate in further proceedings in this matter pursuant to 28
U.S.C. § 46(c).